251 F.2d 847
Elizabeth G. WILLIAMS, Executrix, Estate of Preston L. Lykins, Deceased, Appellant,v.UNITED STATES of America, Appellee.
No. 15586.
United States Court of Appeals Ninth Circuit.
January 24, 1958.

Appeal from the United States District Court for the Northern District of California, Southern Division; Louis E. Goodman, Judge.
Heller, Ehrman, White & McAuliffe, Robert C. Harris, Julian N. Stern, Charles A. Wood, Jr., San Francisco, Cal., for appellant.
Charles K. Rice, Asst. Atty. Gen., Louise Foster, Lee A. Jackson, Melva M. Graney, Helen A. Buckley, Attys., Dept. of Justice, Washington, D. C., Lloyd H. Burke, U. S. Atty., Lynn J. Gillard, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before HEALY, POPE and LEMMON, Circuit Judges.
PER CURIAM.


1
This case is affirmed on the grounds and for the reasons given by the district court in its opinion reported in 158 F. Supp. 227.